Exhibit 10.1


SOUTHWEST BANCORPORATION OF TEXAS, INC.


DIRECTOR AND OFFICER INDEMNITY AGREEMENT

        This instrument evidences an INDEMNITY AGREEMENT, effective as of
December 31, 2004, made between Southwest Bancorporation of Texas, Inc., a Texas
corporation (“the Corporation”), and ______________________ (the “Indemnified
Party”).

Recitals

        WHEREAS, the Indemnified Party is an officer or a member of the Board of
Directors of the Corporation and in such capacity is performing valuable
services for the Corporation and the Corporation wishes the Indemnified Party to
continue in such capacity and the Indemnified Party is willing, under certain
circumstances, to continue in such capacity;

        WHEREAS, the Indemnified Party may from time to time serve as a
director, officer, employee, agent, or fiduciary of other corporations,
partnerships, joint ventures, trusts, or other enterprises, entities, or plans
at the request of the Corporation to pursue the Corporation’s interests;

        WHEREAS, the Articles of Incorporation (“the Articles”) of the
Corporation provide for the mandatory indemnification of persons serving as
directors, officers, employees, and agents of the Corporation or serving, at the
request of the Corporation, as directors, officers, partners, or trustees of
another foreign or domestic corporation, partnership, joint venture, trust or
employee benefit plan permitted by Section B of Section 2.02-1 of the Texas
Business Corporation Act (“the State Statute”);

        WHEREAS, in accordance with the authorization provided by the State
Statute, the Corporation has purchased and will maintain a policy of Directors’
and Officers’ Liability Insurance (“D&O Insurance”) covering certain liabilities
that may be incurred by its directors and officers in the performance of their
services for the Corporation, possibly including certain liabilities for which
indemnification by the Corporation is not authorized or permitted under the
State Statute;

        WHEREAS, uncertainties with respect to the terms and availability of D&O
Insurance and with respect to the application, amendment, and enforcement of
statutory and by-law indemnification provisions make it desirable to supplement
and enhance the adequacy and reliability of the protection afforded to directors
and officers thereby; and

        WHEREAS, to supplement and enhance the protection afforded the
Indemnified Party and to induce the Indemnified Party to continue to serve as a
member of the Board of Directors or as an officer or both of the Corporation,
the Corporation has determined and agreed to enter into this Agreement with the
Indemnified Party, which has been approved and adopted by the Corporation’s
Board of Directors.

 


--------------------------------------------------------------------------------


Agreement

        NOW, THEREFORE, in consideration of the Indemnified Party’s continued
service as a director or an officer or both of the Corporation after the date
hereof the parties hereto agree as follows:

        Definitions.        For purposes of this Agreement:

        “Litigation Costs” means costs, charges, expenses, and obligations,
including, without limitation, all bonds, expenses of investigation, fees and
expenses of experts, accountants or other professionals, travel and lodging
expenses, court costs, transcript costs, duplicating costs, printing and binding
costs, telephone charges, postage, delivery fees, and attorneys’ fees, retainers
and expenses, reasonably incurred or contracted for in the investigation,
defense, or prosecution of or other involvement in any Proceeding and any appeal
therefrom, and all costs of appeal, attachment, supersedeas, and other bonds
that may be relevant to any Proceeding. A determination of the reasonableness of
expenses shall be made pursuant to the procedure set forth in Section 10(b).

        “Losses” means the total of all amounts which the Indemnified Party
becomes, or may become, legally obligated to pay in connection with any
Proceeding, including (without limitation) judgments, penalties (including
excise and similar taxes), fines, court or investigative costs, amounts paid in
settlement, amounts lost or ordered forfeited pursuant to injunctive sanctions,
and all Litigation Costs.

        “Proceeding” means any threatened, pending or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative, any appeal in such an action, suit or proceeding, and any inquiry
or investigation that could lead to such an action suit or proceeding, whether
formal or informal.

        SECTION 1. Indemnity of the Indemnified Party. The Corporation hereby
agrees to indemnify the Indemnified Party to the fullest extent authorized or
permitted by the provisions of the State Statute, including, but not limited to,
the maximum extent required or permitted by any amendment thereof or other
statutory provision authorizing or permitting such indemnification which is
adopted after the date hereof.

        SECTION 2. Additional Indemnity. In addition to and not in substitution
for or diminution of the obligations of indemnification set forth in Section 1
hereof, the Corporation hereby further agrees to indemnify the Indemnified Party
to the fullest extent permitted by law against any and all Litigation Costs and
Losses of the Indemnified Party in connection with any Proceeding to which the
Indemnified Party is, was or at any time becomes a party, or is threatened to be
made a party or otherwise becomes involved (other than as plaintiff except where
being a plaintiff or intervenor is necessary to avoid res judicata or collateral
estoppel or other estoppel or other result as to matters which may adversely
impact the Indemnified Party) by reason of the fact that the Indemnified Party
is, was, or at any time becomes a director, officer, employee, agent, or
fiduciary of the Corporation, or is or was serving or at any time serves at the
request of the Corporation as a director, officer, employee, agent, or fiduciary
of another corporation, partnership, joint venture, trust, or other enterprise
or of any benefit plan related to the business and affairs of the Corporation.

-2-


--------------------------------------------------------------------------------


        SECTION 3. Limitations on Indemnity. No amounts of indemnity pursuant to
Section 1 or 2 hereof shall be paid by the Corporation:

        (a)     except to the extent permitted by the State Statute;

        (b)     for any amounts of indemnity hereunder of any type whatsoever
(including, without limitation, judgments, fines, excise taxes and penalties,
and amounts paid in settlement) for which payment is actually made to the
Indemnified Party under a valid and collectible policy of D&O Insurance, or
under a valid and enforceable indemnity clause, bylaw or other agreement, except
in respect of any excess beyond payment under such insurance, clause, bylaw, or
agreement;

        (c)     on account of the Indemnified Party’s conduct which is finally
adjudged in any Proceeding to have been knowingly fraudulent, deliberately
dishonest, or an act or omission involving willful misconduct;

        (d)     if a final non-appealable decision by a court having
jurisdiction over the parties and the subject matter shall determine that such
indemnification is not lawful; or

        (e)     if such indemnity is prohibited by Section 18(k) of the Federal
Deposit Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated
thereunder or any similar limitation imposed by state or federal banking law or
regulation.

        SECTION 4. Insurance. The Corporation shall maintain in full force and
effect, at its own expense, D&O Insurance coverage for each director and officer
in amounts and scope at least as favorable as that maintained by the Corporation
on the date hereof, or, to the extent more favorable, any D&O Insurance policy
entered into or renewed by the Corporation after such date. Notwithstanding the
foregoing, if the Corporation, after using its best efforts, cannot obtain and
purchase such coverage for an amount no more than what it paid for the most
recent expiring D&O Insurance policy plus a reasonable additional amount, the
Corporation only shall be required to purchase such D&O Insurance coverage for
any act or omission occurring at or prior to the time of such date.

        SECTION 5. Continuation of Indemnity. All agreements and obligations of
the Corporation contained herein shall continue during the period the
Indemnified Party is a director, officer, employee, agent, or fiduciary of the
Corporation (or is or was serving at the request of the Corporation as a
director, officer, employee, agent, or fiduciary of another corporation,
partnership, joint venture, trust, or other enterprise or any benefit plan
related to the business and affairs of the Corporation or of any of its
affiliates, subsidiaries, associates, or other entities in which it is
interested) and shall continue thereafter so long as the Indemnified Party shall
be subject to any possible Litigation Costs or Losses in any Proceeding or other
loss or expense that such Indemnified Party would be indemnified for pursuant to
the State Statue by reason of the fact that the Indemnified Party was a
director, officer, employee, agent, or fiduciary of the Corporation (or is or
was serving at the request of the Corporation as a director, officer, employee,
agent, or fiduciary of another corporation, partnership, joint venture, trust,
or other

-3-


--------------------------------------------------------------------------------


enterprise or any such benefit plan); during such period, except as required by
law, the Corporation shall take no action to amend, eliminate, or terminate any
provisions in the Articles or the D&O Insurance that would eliminate or limit
the rights of the Indemnified Party to exculpation, indemnity, right to
reimbursement of expenses, or other such similar protection.

        SECTION 6. Notification and Defense of Claim. Promptly after receipt by
the Indemnified Party of notice of the commencement of any Proceeding, the
Indemnified Party shall, if a claim in respect thereof is to be made against the
Corporation under this Agreement, give written notice to the Corporation of the
commencement thereof as promptly as practicable; but the omission so to notify
the Corporation will not relieve the Corporation from any liability that it may
have to the Indemnified Party unless the Corporation can demonstrate by clear
and convincing evidence that it was materially prejudiced by the failure to
receive such notice. With respect to any such Proceeding as to which the
Indemnified Party becomes involved:

        (a)     The Corporation will be entitled to participate therein at its
own expense.

        (b)     Except as otherwise provided below, to the extent that it may
wish, the Corporation may, jointly with any other indemnifying party, assume the
defense thereof, with outside counsel that must be reasonably satisfactory to
the Indemnified Party. After notice from the Corporation to the Indemnified
Party of its election so to assume the defense thereof (and consent of the
Indemnified Party as to the Corporation’s choice of outside counsel, which
consent will not be unreasonably withheld), the Corporation will be liable to
the Indemnified Party under this Agreement for all Litigation Costs (subject to
Section 4 above and other than as provided below with respect to attorneys’
fees) incurred in connection therewith. The Indemnified Party shall have the
right to employ personal counsel in such Proceeding, but the fees and expenses
of such counsel incurred after notice from the Corporation of its assumption of
the defense thereof (and consent of the Indemnified Party as to the
Corporation’s choice of outside counsel) shall be at the expense of the
Indemnified Party, unless (i) the employment of counsel for the Indemnified
Party has been authorized by the Corporation, (ii) the Indemnified Party shall
have concluded in good faith that there may be a conflict of interest between
the Corporation and the Indemnified Party in the conduct of the defense (or part
of the defense) of such action, or (iii) the Corporation in fact shall not have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or as to which the Indemnified Party
shall have made the conclusion provided for in clause (ii) of this Section 7(b).

        (c)     The Corporation shall not be liable to indemnify the Indemnified
Party under this Agreement for any Losses paid in settlement of any Proceeding
or claim effected without its written consent. The Corporation shall not settle
any Proceeding or claim in any manner that would impose any penalty, sanction,
or limitation on the Indemnified Party, or otherwise effectively indicate the
existence of any wrongful act by the Indemnified Party, without the Indemnified
Party’s written consent. Neither the Corporation nor the Indemnified Party shall
unreasonably withhold its consent to any proposed settlement. Without intending
to limit the circumstances in which it would be unreasonable for the Corporation
to withhold its consent to a settlement, the parties hereto agree it would be
unreasonable for the Corporation to withhold its consent to a settlement in an
amount that did not exceed, in the business judgment of the Board

-4-


--------------------------------------------------------------------------------


of Directors of the Corporation, the estimated amount of Litigation Costs of the
Indemnified Party to litigate the Proceeding to conclusion, provided that there
is no other materially adverse consequence to the Corporation from such
settlement.

        SECTION 7. No Presumptions. The termination of any Proceeding by
judgment, order, settlement, or conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that (i) the
Indemnified Party did not act in good faith, (ii) with respect to any criminal
action or proceeding, the Indemnified Party had reasonable cause to believe that
his or her conduct constituted a criminal violation, or (iii) the Indemnified
Party was knowingly fraudulent, deliberately dishonest, or committed an act, or
made an omission, involving willful misconduct.

        SECTION 8. Mandatory Advancement of Expenses. At the request of the
Indemnified Party, Litigation Costs incurred or contracted for by him or her in
any Proceeding shall be paid by the Corporation on a continuing and current
basis, in advance of the final disposition of such matter, only if the
Indemnified Party makes a written (i) affirmation by such Indemnified Party that
it is the Indemnified Party’s good faith belief that he or she has met the
standard of conduct necessary for indemnification under the State Statute and
(ii) undertaking that, if it shall be ultimately determined that the Indemnified
Party was not entitled to be indemnified therefor or was not entitled to be
fully indemnified therefor, the Indemnified Party shall repay to the Corporation
the amount, or the appropriate portion thereof, so advanced. Such advancement
and current payment of Litigation Costs by the Corporation shall be made
promptly (but in any event within ten days) after receipt by the Corporation of
the Indemnified Party’s request therefor.

        SECTION 9. Repayment of Expenses. The Indemnified Party agrees that the
Indemnified Party will reimburse the Corporation for all Litigation Costs paid
by the Corporation in connection with any Proceeding in which the Indemnified
Party is involved in the event and only to the extent that it shall be
ultimately determined by final non-appealable judgment of a court of competent
jurisdiction that the Indemnified Party is not entitled to be indemnified by the
Corporation for such Litigation Costs under the provisions of the State Statute,
the Articles, and this Agreement.

        SECTION 10. PROCEDURE.

        (a)     Indemnification hereunder shall be made promptly and in any
event within 30 days of the Indemnified Party’s written request therefor (such
written request to include any written affirmations or undertakings required by
this Agreement), unless (i) an affirmative determination is made reasonably and
within such 30-day period by the Corporation in the manner provided in Section
10(b) below that the Indemnified Party is not entitled to indemnity hereunder
for any reason other than as contemplated by clause (ii) of this Section 10(a),
or (ii) an affirmative determination is required by the State Statute or other
applicable law, in which case the Corporation will cause such determination to
be made within 60 days from the date of the written request for indemnity.

        (b)     The determination to be made by the Corporation under
Section 10(a) above shall be based on the facts known at the time and shall be
made (i) by a majority vote of the directors

-5-


--------------------------------------------------------------------------------


of the Board of Directors of the Corporation who at the time of the vote are not
named defendants or respondents in the Proceeding, regardless of whether the
directors not named defendants or respondents constitute a quorum
(“disinterested directors”), or (ii) by a vote of a committee of the Board of
Directors of the Corporation, if (a) the committee is designated by a majority
of disinterested directors and (b) the committee consists solely of one or more
directors not named as defendants or respondents in the Proceeding, or (iii) by
special legal counsel selected by the Board of Directors or a committee of the
Board of Directors by a vote as set forth in subsection (i) or (ii) of this
paragraph, or (iv) by the shareholders of the Corporation in a vote that
excludes the shares held by directors who are named defendants or respondents in
the Proceeding. Any such determination may be contested by the Indemnified Party
as hereinafter contemplated.

        (c)     A failure to make any required determination within the period
of time specified shall be deemed to be a determination favorable to the
Indemnified Party, unless otherwise required by the State Statute.


        SECTION 11. ENFORCEMENT.

        (a)     The Corporation expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on the
Corporation hereby and has obtained the approval of its Board of Directors to
induce the Indemnified Party to serve or continue serving as a director or an
officer of Corporation and acknowledges that the Indemnified Party is relying
upon this Agreement in agreeing to serve or continue serving in such capacity.

        (b)     In the event the Indemnified Party is required to bring any
action to enforce rights or to collect moneys due under this Agreement, the
Corporation shall reimburse the Indemnified Party, on a continuing and current
basis, for all of the Indemnified Party’s reasonable fees and expenses in
bringing and pursuing such action and the Indemnified Party shall have no
obligation to reimburse the Corporation therefor unless the Indemnified Party is
not successful in such action after rendition of a final, non-appealable
judgment by a court of competent jurisdiction.

        (c)     The right to indemnification hereunder shall be enforceable by
the Indemnified Party in any court of competent jurisdiction if the Indemnified
Party’s claim therefor is denied, in whole or in part, in the manner provided
herein, or if no disposition of such claim is made within 60 days from the
receipt by the Corporation of the Indemnified Party’s request for
indemnification hereunder.

        SECTION 12. Severability. Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof. To the extent necessary to give
effect to this Agreement, should any provision hereof be held invalid or
unenforceable, this Agreement shall be reformed in such a manner as to provide
the maximum indemnity contemplated hereby to the Indemnified Party, it being the
intention of the parties hereto that this Agreement be otherwise given its
maximum effect consistent with the laws and, to the extent applicable, public
policies of the State of Texas.

-6-


--------------------------------------------------------------------------------


        SECTION 13. Obligation to Amend. The Corporation agrees to take all
actions necessary to amend this Agreement in the future to increase or otherwise
maximize the indemnity protections intended to be afforded hereby to the extent
then permitted by law.

        SECTION 14. Non-exclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnified Party may have under any
provision of law, the direction (howsoever embodied) of any court of competent
jurisdiction, the Articles, the Corporation’s bylaws, the vote of the
Corporation’s shareholders or disinterested directors, other agreements, or
otherwise, both as to action in the Indemnified Party’s official capacity and to
action in another capacity while occupying the Indemnified Party’s position as
an agent of the Corporation, and the Indemnified Party’s rights hereunder shall
continue after the Indemnified Party has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors, and
administrators of the Indemnified Party.

        SECTION 15. Notice. Any notice, request or other communication hereunder
to the Corporation or the Indemnified Party shall be in writing and delivered or
sent by postage prepaid first class mail or by hand delivery or express mail
service as follows: (a) if to the Corporation, addressed to Southwest
Bancorporation of Texas, Inc., 4400 Post Oak Parkway, Houston, Texas 77027,
Attention:Corporate Secretary, or to such other address as the Corporation shall
designate from time to time to the Indemnified Party in writing and, (b) if to
the Indemnified Party, to the address shown on the signature page hereof or to
such other address as the Indemnified Party shall designate from time to time to
the Corporation in writing.

        SECTION 16. Governing Law; Binding Effect; Amendment and Termination.

        (a)     This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Texas.

        (b)     This Agreement shall be binding upon the Indemnified Party and
upon the Corporation, its successors and assigns, and shall inure to the benefit
of the Indemnified Party, his or her heirs, personal representatives, and
assigns and to the benefit of the Corporation, its successors and assigns. The
Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or any substantial part of
the business or assets of the Corporation, by agreement in form and substance
satisfactory to the Indemnified Party, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform it if no such succession had taken place. Failure
of the Corporation to obtain such agreement prior to effectiveness of any
succession shall be a breach of this Agreement and shall entitle the Indemnified
Party to appropriate equitable relief or monetary damages from the Corporation
in an amount necessary to provide the Indemnified Party with the protections to
which he or she would be entitled hereunder. As used in this Agreement, “the
Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business or assets as aforesaid that executes and delivers the
agreement provided for by this Section 16(b) or that otherwise becomes bound by
all of the terms and provisions of this Agreement by operation of law.

-7-


--------------------------------------------------------------------------------


        (c)     No amendment, modification, termination, or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.

        SECTION 17. Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties relating to the subject matter
hereof and supercedes all prior agreements between the parties relating to the
subject matter hereof.

        SECTION 18. COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.


  SOUTHWEST BANCORPORATION OF TEXAS, INC.

 

By____________________________________

Name:_________________________________

Title:__________________________________
                                                      “The Corporation”

 

--------------------------------------------------------------------------------

Name: ___________________________________

Address:__________________________________
                __________________________________
                __________________________________
                __________________________________
                                                   “The Indemnified Party”



-8-


--------------------------------------------------------------------------------